02-10-170-CV












 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-10-170-CV
 
 
PERFORMANCE TRAILERS, INC.                                                      APPELLANT
 
                                                             V.
 
LAURA PICKERING, INDIVIDUALLY,                                                  APPELLEES
VIRGIL PICKERING, INDIVIDUALLY,
AND KATHY LEA PICKERING AS
INDEPENDENT EXECUTRIX OF 
THE ESTATE OF RICKEY CHARLES
PICKERING, DECEASED
 
                                                                                                                             
----------
FROM THE 17TH
DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION[1] AND
JUDGMENT
----------
We
have considered “Appellant Performance Trailers, Inc.’s Unopposed Motion To
Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs
of the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d). 
 
PER CURIAM
PANEL:  GABRIEL, DAUPHINOT, and WALKER, JJ.
 
DELIVERED:  September 30, 2010




[1]See Tex. R. App. P. 47.4.